OPINION OF THE COURT
Order reversed, with costs, plaintiff’s motion for summary judgment granted and case remitted to Supreme Court, Bronx County, for further proceedings, for the reasons stated in the dissenting memorandum of Presiding Justice Francis T. Murphy at the Appellate Division (116 AD2d 534, 535-538). We add only that clause 17 of the policy is applicable notwithstanding the fact that the claim against the insurance company is for first-party benefits required by Insurance Law article 51. Under Insurance Law § 5103, no-fault insurance is mandated as a part of every owner’s liability insurance policy and, hence, is included in part I of the policy here to which clause 17 applies.
*933Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.